                    Case: 1:20-mj-09111-WHB Doc #: 1 Filed: 05/12/20 1 of 1. PageID #: 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH                                 ),/('
                                                      Northern District of Ohio
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB              10:09 am May 12 2020
                                                                                             &OHUN86'LVWULFW&RXUW
                  8QLWHG6WDWHVRI$PHULFD                                                   1RUWKHUQ'LVWULFWRI2KLR
                             Y                                                                     &OHYHODQG
          'U 4LQJ :DQJ DND .HQQHWK :DQJ
                                                                              &DVH1R 1:20 MJ 9111




                            Defendant(s)


                                                  &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                  WR 0DUFK               LQWKHFRXQW\RI             &X\DKRJD           LQWKH
     1RUWKHUQ           'LVWULFWRI              2KLR          WKHGHIHQGDQW V YLRODWHG

             Code Section                                                       Offense Description
7LWOH  8QLWHG 6WDWHV &RGH                    )DOVH &ODLPV DQG :LUH )UDXG
6HFWLRQV  DQG 




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG DIILGDYLW




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                                 Complainant’s signature

                                                                                       / -RKQ 0DWWKHZV 6SHFLDO $JHQW )%,
                                                                                                  Printed name and title
Sworn to via telephone after submission by
reliable electronic means. Crim.Rules. 4.1;
41(d)(3)

'DWH           5/12/20
                                                                                                    Judge’s signature

&LW\DQGVWDWH                           &OHYHODQG 2KLR                        :LOOLDP + %DXJKPDQ -U 86 0DJLVWUDWH -XGJH
                                                                                                  Printed name and title
